Citation Nr: 0723361	
Decision Date: 07/30/07    Archive Date: 08/14/07	

DOCKET NO.  05-06 124	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE


Entitlement to service connection for the residuals of cold 
injury to both feet.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2003 and July 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
residuals of cold injury to his feet.

In that regard, pertinent evidence of record is to the effect 
that, during World War II, the veteran participated in the 
Ardennes, Rhineland and Central European campaigns, and 
received the Combat Infantryman Badge.  Based on such 
evidence, the veteran's exposure to extreme cold has been 
conceded.

The Board observes that service medical records in this case 
are unavailable, in that such records were apparently 
destroyed in a fire at the National Personnel Records Center 
in 1973.  However, in an examination report dated in April 
2003, the veteran's private physician indicated that the 
veteran had fought at LaHavre, France in 1943, where he had 
spent the winter in foxholes, often in "knee-deep snow."  
Reportedly, at that time, the veteran suffered severe 
frostbite to both of his feet.  According to the examiner, 
since that time, the veteran had experienced marked cold and 
heat intolerance.  Also noted were problems with sweating, as 
well as severe discomfort at bedtime, with accompanying 
burning sensations.  On physical examination, the veteran's 
feet displayed reddened toes which were hypersensitive to the 
touch.  Further noted was that the veteran exhibited both 
dorsalis pedis and posterior tibial pulses bilaterally, with 
good skin color.  In the opinion of the veteran's private 
physician, he was suffering from a neuropathy secondary to 
frostbite.

At the time of a VA medical examination only 4 months later, 
it was noted that the veteran exhibited posterior tibial 
pulses, but no dorsalis pedis pulses.  In the opinion of the 
examiner, the veteran showed no residual deformities on 
examination.  Nor was any disability documented which 
resulted from the veteran's cold exposure experience.

The Board is cognizant of its heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt doctrine in cases such as 
this, where service medical records are presumed destroyed or 
are otherwise unavailable through no fault of the veteran.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given 
the ambiguity surrounding the current medical findings, and 
in particular, conflicting evidence regarding the presence 
(or absence) of dorsalis pedis pulses, the Board is of the 
opinion that additional development is necessary prior to a 
final adjudication of the veteran's current claim for service 
connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2003, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

2.  The veteran should then be afforded 
an additional VA medical examination in 
order to more accurately determine the 
exact nature and etiology of his claimed 
cold injury residuals.  If at all 
possible, that examination should be 
conducted by a physician with some 
expertise in the area of cold injuries.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from clinically identifiable, 
chronic residuals of cold injuries to his 
feet, and, if so, whether such residuals 
are as likely as not the result of cold 
injuries to the veteran's feet during his 
World War II service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for residuals of cold injury to both 
feet.  Should the benefit sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case in 
December 2004.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



